DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock down blocks must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 objected to because of the following informalities: In line 5 of claim 1, the words “down” and “up” are recited with quotations. This is not customary claim drafting and the quotations imply an alternate meaning than the meaning customarily accepted. One of ordinary skill in the art would understand the up position and down position of the tailgate as recited in the claim, eliminating the need for quotations. It is thus recommended that the quotations be removed from the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pickup truck" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the inner volume" in line 4.  There is insufficient antecedent basis for this limitation in the claim. It is believed that this limitation is a reference to the previously recited “storage volume” of claim 1.
Claim 8 recites the limitation "the dividing panels" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is believed that claim 8 is intended to be dependent on claim 2.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “between 1 and 2 inches in height”, and the claim also recites “1 and ½ inch in height” which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation “between 8 and 15 inches”, and the claim also recites “10 inches” which is the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10-11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zachrich (US Pat 4,305,695) in view of Tognetti (US Pat 5,649,731).
Zachrich discloses a rollout tray 22 for a truck bed that has a base with sidewalls that can be selectively attached on the front, rear and sides of the base to create a storage volume made from marine plywood or plastic (see Col. 5, lines 7-19). The rollout tray 22 is positioned on the truck bed and extends beyond the rear tailgate for a distance limited by the stop 80a to increase accessibility to items stored in the truck bed and is returned to a forward position allowing the rear tailgate to be raised to its upright position. The base of the rollout tray 22 has an upper surface 26 and a lower surface 27 and the upper surface 26 has removable, rectangular, linear dividers 30 (see Col. 3, lines 60-65) that can be arranged in a variety of configurations using dowel pins and a pattern of openings in the upper surface 26 of the base of the rollout tray 22 comprised of peg board and openings on the lower edge of the linear dividers 30 (see Col. 7, lines 11-32). The rollout tray has a support prop 40, or “leg”, at the end of rear edge of the rollout tray to assist in supporting the weight of the tray 22 when it is pulled out completely (see Figure 1).
Zachrich fails to disclose that there is an inner side edge separated by a width equal to the cab-side edge and an outer side edge separated by a width equal to the rear access edge and that there is more than one support leg and that each leg pivots 90 degrees from the non-deployed position to the deployed position.
Tognetti discloses workbench 12 for a pickup truck 10 that is secured to the floor of the cargo bed 20 of the pickup truck 10. The cargo bed 20 of the pickup truck 10 has planar sidewalls that extend the entire length of the cargo bed 20. The workbench 12 is supported on rollers 58, 66 and extends beyond the rear edge of the cargo bed 20 when rolled out. The workbench 12 has a pair of telescopic legs 110 that are locked in vertical position to support the plate member 90, or “base”, and in a horizontal position for storage. The workbench 12 has a width similar to the width of the cargo bed 20 at the rear and decreases in width at the wheel well structure and is constant as it gets closer to the cab 32.
Regarding claims 1 and 20, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the base of Zachrich, as modified by Tognetti, with an inner edge that is separated by a width equal to the cab-side edge and an outer edge that is separated by a width equal to the rear edge with a transition at the wheel well structure and to construct the sidewalls of the cargo area in a planar fashion that extends the entire length of the cargo bed in order to maximize the storage space while accommodating the wheel well structure to allow the rollout tray to be pulled out easily without being obstructed by the wheel wells or rear wall of the vehicle, as taught by Tognetti.
Regarding claims 10-11, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the rollout tray of Zachrich, as modified by Tognetti, with a pair of support legs that rotate from a vertical position when deployed to a horizontal position for storage, as taught by Tognetti, to provide extra support for the rollout tray when it is completely pulled out and provide easy storage when the tray is not pulled out.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zachrich, as modified by Tognetti, in view of Daikuzono (US Pat 8,317,442).
Zachrich, as modified by Tognetti, discloses a rollout tray 22 for a truck bed that has a base with sidewalls on the front, rear and inner and outer sides of the base to create a storage volume and has removable, rectangular, linear dividers 30 (see Col. 3, lines 60-65) that can be arranged in a variety of configurations using dowel pins and a pattern of openings in the base of the rollout tray 22 and the lower edge of the linear dividers 30 (see Col. 7, lines 11-32).
Zachrich, as modified by Tognetti, fails to disclose that the linear dividers have a tongue on one edge and a groove on the opposing edge for receiving the tongue of other dividing panels.
Daikuzono discloses a vehicle cargo area divider assembly 10 used in a pickup truck bed 14. The assembly has a forward wall 18, two side walls 20, 22 and a rear wall 24, as well as a plurality of partition members 12. Each partition member 12 has a tongue 64 on one side edge and on the opposing side edge, a groove 68 for receiving a tongue 64 of other partition members 12.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the divider panels of Zachrich, as modified by Tognetti, to include a tongue on one side edge and a groove on an opposing edge of each divider panel to securely fasten the divider panels together to create compartments, as taught by Daikuzono.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zachrich, as modified by Tognetti, in view of Sosnowich et al. (US PG Pub 2020/0406986).
Zachrich, as modified by Tognetti, discloses a rollout tray 22 with for a truck bed that has a base with sidewalls that can be selectively attached on the front, rear and sides of the base to create a storage volume. The base of the rollout tray 22 has inner side edges that are separated by a width equal to the length of the cab side edge and outer side edges that are separated by a width equal to the length of the rear access edge with the transition between the inner side and outer side occurring at the first and second wheel well structures. The rollout tray 22 is positioned on the truck bed and extends beyond the rear tailgate for a distance limited by the stop 80a to increase accessibility to items stored in the truck bed and is returned to a forward position allowing the rear tailgate to be raised to its upright position.
Zachrich, as modified by Tognetti, fails to disclose that the width of the cab side edge and the rear access edge are between 48 and 60 inches and that the length of the rollout tray is between 72 and 96 inches.
Sosnowich discloses a retractable storage system 10 for use with a bed 20 of a pickup truck and outlines the dimensions of the bed of common pickup trucks as having a width between 48 and 60 inches and a length between 72 and 96 inches (see Pg. 8, Paragraphs 148 and 149).
Regarding claims 5 and 6, it would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the rollout tray of Zachrich, as modified by Tognetti, to have a cab side edge width 48 inches, a rear access edge width of 59 inches and a length of 72 inches to fit in the bed of a specific pickup truck model, as evidenced by the dimensions provided by Sosnowich et al.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zachrich, as modified by Tognetti, in view of Giger (US Pat 4,917,429).
Zachrich, as modified by Tognetti, discloses a rollout tray 22 for a truck bed that has a base with sidewalls on the front, rear and sides of the base to create a storage volume. The rollout tray 22 is positioned on the truck bed and extends beyond the rear tailgate for a distance limited by the stop 80a to increase accessibility to items stored in the truck bed and is returned to a forward position allowing the rear tailgate to be raised to its upright position. The base of the rollout tray 22 has an upper surface 26 and a lower surface 27 and the upper surface 26 has removable linear dividers 30 (see Col. 3, lines 60-65) that can be arranged in a variety of configurations using dowel pins and a pattern of openings in the base of the rollout tray 22.
Zachrich, as modified by Tognetti, fails to disclose that the linear dividers include a handle section for hand holds and bungee anchor points.
Giger discloses a truck bed divider assembly 10 with divider panels 35 having hand grip apertures 30, 31 that can act as a handle or bungee anchor point.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the linear dividers of Zachrich, as modified by Tognetti, with hand grip apertures that can act as a handle or bungee anchor point, as taught by Giger, to provide a handle for the rollout tray of Zachrich, as modified by Tognetti.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zachrich, as modified by Tognetti, in view of Reed (US PG Pub 2006/0065687).
Zachrich, as modified by Tognetti, discloses a rollout tray 22 with for a truck bed that has a base with sidewalls that can be selectively attached on the front, rear and sides of the base to create a storage volume. The base of the rollout tray 22 has inner side edges that are separated by a width equal to the length of the cab side edge and outer side edges that are separated by a width equal to the length of the rear access edge with the transition between the inner side and outer side occurring at the first and second wheel well structures. The rollout tray 22 is positioned on the truck bed and extends beyond the rear tailgate for a distance limited by the stop 80a to increase accessibility to items stored in the truck bed and is returned to a forward position allowing the rear tailgate to be raised to its upright position.
Zachrich, as modified by Tognetti, fails to disclose a runaway safety strap that is detachably attached to the pickup truck to limit the movement of the base beyond the rear tailgate wall.
Reed discloses a cargo carrier assembly 10 for a pickup truck comprised of a tray 12 that slides along the bed of a truck on a “non-friction surface” (see Pg. 3, Paragraph 35, lines 1-6) and has a belt 24, or “safety strap”, that is removably attached to the tray to limit the movement of the tray in an undesired direction (see Pg. 3, Paragraph 36, lines 11-21).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to include a belt, or “safety strap”, in the rollout tray of Zachrich, as modified by Tognetti, to limit the movement of the tray in an undesired direction, such as beyond the rear tailgate wall, as taught by Reed.
Claim 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zachrich, as modified by Tognetti, in view of Ferkul (US PG Pub 2018/0118077).
Zachrich, as modified by Tognetti, discloses a rollout tray 22 for a truck bed that has a base with sidewalls that can be selectively attached on the front, rear and sides of the base to create a storage volume. The base of the rollout tray 22 has inner side edges that are separated by a width equal to the length of the cab side edge and outer side edges that are separated by a width equal to the length of the rear access edge with the transition between the inner side and outer side occurring at the first and second wheel well structures. The rollout tray 22 is positioned on the truck bed and extends beyond the rear tailgate for a distance limited by the stop 80a to increase accessibility to items stored in the truck bed and is returned to a forward position allowing the rear tailgate to be raised to its upright position. The base of the rollout tray 22 has an upper surface 26 and a lower surface 27 and the upper surface 26 has removable, rectangular, linear dividers 30 (see Col. 3, lines 60-65) that can be arranged in a variety of configurations using dowel pins and a pattern of openings in the base of the rollout tray 22.
Zachrich, as modified by Tognetti, fails to disclose that the rollout tray has runner strips arranged along the lower surface 27 of the base and that the runner strips and base are made from high density polyethylene plastic.
Ferkul discloses an extendable tilt assembly that is placed in the cargo bed of a pickup truck 120; the assembly comprises a tailgate guide assembly 141 having guide runners 142, or “runner strips”, that appear to be between 1 and 2 inches in height and positioned on the lower surface of the lower extendable assembly 301 to allow for a storage volume with front, rear and side walls to be moved from a position near the cab of the cargo bed 120 to a position beyond the tailgate 140 of the pickup truck. The guide runners 142, or “runner strips”, and the tailgate guide assembly 141 are made with a high density polyethylene plastic (see Pg. 3, Paragraph 67, lines 9-17)
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the rollout tray of Zachrich, as modified by Tognetti, with guide runners, or “runner strips”, that are between 1 and 2 inches in height and made from high density polyethylene plastic on the lower surface of the base that contact and slide on the surface of a truck bed, as taught by Ferkul, to facilitate a guided movement of the rollout tray into and out of the cargo bed.
Regarding claim 16, Zachrich, as modified by Tognetti and Ferkul, discloses that the front, rear and side walls 30 are made from wood or plastic (see Col. 5, lines 20-26).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zachrich, as modified by Tognetti, in view of Darbishire (US Pat 6,328,364).
Zachrich, as modified by Tognetti, discloses a rollout tray 22 with for a truck bed that has a base with sidewalls that can be selectively attached on the front, rear and sides of the base to create a storage volume. The base of the rollout tray 22 has inner side edges that are separated by a width equal to the length of the cab side edge and outer side edges that are separated by a width equal to the length of the rear access edge with the transition between the inner side and outer side occurring at the first and second wheel well structures. The rollout tray 22 is positioned on the truck bed and extends beyond the rear tailgate for a distance limited by the stop 80a to increase accessibility to items stored in the truck bed and is returned to a forward position allowing the rear tailgate to be raised to its upright position.
Zachrich fails to disclose that the height of the sidewalls is between 8 and 15 inches.
Darbishire discloses a pull out drawer system 1000 used in the cargo bed of a vehicle capable of being pulled out beyond the tailgate of the vehicle. The drawer has side walls that vary in height from “eight, ten, or twelve inches more or less” to accommodate for a variety of uses (see Col. 9, lines 63-67).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to construct the sidewalls of the rollout tray of Zachrich, as modified by Tognetti, at a height between 8 and 12 inches to accommodate for a variety of uses as required by the user, as taught by Darbishire.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zachrich, as modified by Tognetti, in view of Parks (US Pat 4,027,892).
Zachrich, as modified by Tognetti, discloses a rollout tray 22 for a truck bed that has a base with sidewalls that can be selectively attached on the front, rear and sides of the base to create a storage volume. The base of the rollout tray 22 has inner side edges that are separated by a width equal to the length of the cab side edge and outer side edges that are separated by a width equal to the length of the rear access edge with the transition between the inner side and outer side occurring at the first and second wheel well structures. The rollout tray 22 is positioned on the truck bed and extends beyond the rear tailgate for a distance limited by the stop 80a to increase accessibility to items stored in the truck bed and is returned to a forward position allowing the rear tailgate to be raised to its upright position. The base of the rollout tray 22 has an upper surface 26 and a lower surface 27 and the upper surface 26 has removable, rectangular, linear dividers 30 (see Col. 3, lines 60-65) that can be arranged in a variety of configurations using dowel pins and a pattern of openings in the base of the rollout tray 22 comprised of peg board.
Zachrich, as modified by Tognetti, fails to disclose lock blocks to prevent shifting of heavier or bulky items.
Parks discloses a cargo containment system comprising a platform 16 with a plurality of bores 32 in a grid formation and a wedge 38, or “lock down block”, that is used in conjunction with pegs 36 to firmly secure cargo and prevent sliding (see Col. 3, lines 40-48).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to include lock down blocks in the rollout tray assembly of Zachrich, as modified by Tognetti, to prevent shifting of larger cargo during transport, as taught by Parks.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thygesen (US PG Pub 2016/0107560) discloses a retractable cargo box assembly for use with a cargo bed of a pickup truck having sidewalls and a dividing panel. Derbes et al. (US Pat 8,840,166) disclose a slidable cargo management device used with a cargo bed of a vehicle with hand holds that can be used as bungee anchor points and made from high density polyethylene plastic. Casselton (US Pat 8,240,527) discloses a toolbox for a truck bed that is slidable beyond the rear tailgate wall, has a storage volume enclosed by sidewalls and a plurality of support legs. Ervin (US Pat 6,921,120) discloses a cargo extension apparatus having a slidable platform contoured to maximize cargo capacity while accommodating the wheel wells of a truck bed. Harder et al. (US Pat 6,866,316) disclose a vehicle pull out drawer for mounting in the cargo area of a vehicle comprised of a tray having sidewalls in which to enclose cargo and capable of sliding out of the cargo area for greater accessibility. Douglass et al. (US Pat 6,648,569) discloses a cargo bed vehicle platform that is movable beyond the rear tailgate of the cargo area and comprised of peg board to secure cargo and lock down blocks. Kiester et al. (US Pat 6,601,899) discloses a multi-functional cargo bed assembly comprising a cargo bed liner with a movable base and sidewalls for use in a pickup truck. Coleman et al. (US Pat 6,006,971) discloses a truck bed toolbox system with a slidable base and rectangular divider panels arranged between the sidewalls of the storage volume. Bowers (US Pat 5,934, 725) discloses a sliding tray for a truck bed having sidewalls and dividers capable of being slid out of the cargo area of a truck. Dongilli et al. (US Pat 5,931,632) discloses a removable truck bed multi-compartment system that has a slidable tray and dividing panels that can be arranged in multiple configurations using groove and tongue fasteners. McKee (US Pat 5,788,310) discloses a bed liner for a pickup truck comprised of peg board and used to secure cargo. Harkness (US Pat 2,788,137) discloses a slidable tray for use in the cargo area of a vehicle with sidewalls, hand holds that could be used a bungee anchor points, and a plurality of support legs that are rotated 90 degrees from a storage position to a deployed position for use when the tray is pulled out beyond the tailgate wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/             Examiner, Art Unit 3612                                                                                                                                                                                           

/Joseph D. Pape/            Primary Examiner, Art Unit 3612